PATTERSON, Judge.
Harold Samhat, the real property owner, and Reliance Insurance Company, the surety, appeal from final judgments entered in favor of subcontractors Cocoa Masonry of Pinellas County, Inc., Delta Air-Conditioning and Sheet Metal, Inc., Florida Forest Products, Inc., and Harcar Aluminum Products Company in this consolidated action *451arising from the construction of condominium units on Samhat’s property. We have considered all the points that the appellants have raised, and we affirm the judgments against the appellants in all respects except one.
In Cocoa Masonry’s action against Samhat and Reliance Insurance Company, it filed a four-count amended complaint. The form of the final judgment reflects that the trial court granted relief to Cocoa Masonry on count I, its claim for a mechanic’s lien foreclosure. Although Samhat transferred the lien to a bond, the final judgment in favor of Cocoa Masonry was entered against Samhat personally as well as against the surety. An individual has no personal liability if his only link to a mechanic’s lien action is his ownership of the property. Further, the transfer bond releases the property from the lien. See International Community Corporation-Tampa v. Davis Water and Waste Industries, Inc., 455 So.2d 1164, 1165 (Fla. 2d DCA 1984) (bond released property owner from liability). Thus, the judgment in favor of Cocoa Masonry must be vacated as to Samhat.
Affirmed in part, reversed in part.
DANAHY, A.C.J., and ALTENBERND, J., concur.